IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs October 30, 2001

               STATE OF TENNESSEE v. ARTHUR M. MEFFORD

                 Direct Appeal from the Circuit Court for Campbell County
                           No. 9993     E. Shayne Sexton, Judge

                                 _________________________

                                No. E2001-00598-CCA-R3-CD
                                ________April 4, 2002________

Defendant appeals the trial court’s denial of alternative sentencing. The record on appeal is
insufficient in that there is no transcript of defendant’s guilty plea hearing or other evidence to
review. We, therefore, dismiss the appeal.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and
JAMES CURWOOD WITT, JR., JJ., joined.

Martha J. Yoakum, District Public Defender, and John A. Beaty, Assistant District Public
Defender, for the appellant, Arthur M. Mefford.

Paul G. Summers, Attorney General and Reporter; Mark A. Fulks, Assistant Attorney General;
William Paul Phillips, District Attorney General; and William Todd Longmire, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                           OPINION

        On February 18, 1999, defendant, Arthur M. Mefford, was indicted by a Campbell
County Grand Jury on one count of aggravated sexual battery, a Class B felony, in violation of
Tennessee Code Annotated section 39-13-504. On March 6, 2000, defendant entered a best-
interest plea of guilty to one count of aggravated assault, a Class C felony, in violation of
Tennessee Code Annotated section 39-13-102.1 An agreement was reached between the State
and defendant whereby defendant would serve a four-year sentence. The manner in which the
sentence would be served was not determined.

        The trial court conducted a sentencing hearing on March 2, 2001. The State requested
that defendant be required to serve the entire sentence. Defendant contended that he was eligible
for alternative sentencing. The trial court denied alternative sentencing and ordered defendant to
serve the four-year sentence with the Tennessee Department of Correction.

       This appeal timely followed the trial court’s denial of alternative sentencing. However,
because the record before us does not contain the transcript of the acceptance of the plea
agreement, we dismiss the appeal.

        When an accused challenges the length and manner of service of a sentence, it is the duty
of this Court to conduct a de novo review on the record with a presumption that “the
determinations made by the court from which the appeal is taken are correct.” Tenn. Code Ann.
§ 40-35-401(d). This presumption is “conditioned upon the affirmative showing in the record
that the trial court considered the sentencing principles and all relevant facts and circumstances.”
State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). In determining the appropriateness of the
sentence, this Court reviews the same facts considered by the trial court, such as the evidence
presented at the trial and sentencing hearing, the nature and circumstances of the criminal
conduct involved, and enhancing and mitigating factors produced by the parties. Tenn. Code
Ann. § 40-35-210(b)(1)(4)(5). In the instant cases, the only evidence contained in the record is
that from the presentence report, a statement made by defendant at the plea hearing, and letters
of support from people in the community, which were introduced at the sentencing hearing.
There is no guilty plea hearing transcript. Further, the record shows that neither defendant nor
the State called any witnesses at the sentencing hearing. Rather, defense counsel relied solely
upon the presentence report and the evidence submitted at the sentencing hearing. We conclude
that because no facts were thoroughly developed at the sentencing hearing, there simply is not
enough evidence to conduct a meaningful de novo review of the sentence.

       If the appellate record is inadequate, the reviewing court must presume that the trial court
ruled correctly. See State v. Ivy, 868 S.W.2d 724, State v. Oody, 823 S.W.2d 554, 559 (Tenn.
Crim. App. 1991). The burden of providing a complete and accurate record upon appeal rests
upon the appealing party. See Tenn. R. App. P. 24(b). Therefore, the issue is waived.




          1
            W e note that there is no authority stating that aggravated assault is a lesser-included offense of aggravated
sexual battery. See generally State v. Swind le, No. 01C01-9805-CR-00202, 1999 Tenn. Crim. LEXIS 413 (Tenn Crim.
App., filed at N ashville, A pril 30,1 999 ) (stating that assault is not a lesser-included offense of aggravated sexual battery).
 Therefore, the original indictment must have b een p roperly amended pursuan t to Tenn. R. C rim. P. 7(b). We are unable
to determine from this incom plete re cord whethe r the original indictment was prope rly amended.


                                                               -2-
                               CONCLUSION

Accordingly, we dismiss the appeal.




                                            ________________________________
                                            JOHN EVERETT WILLIAMS, JUDGE




                                      -3-